PeR Cueiam.
No answer was filed on behalf of any of the defendants except an answer by the guardian ad litem on behalf of Grady R. Cline, Joyce Ann Lipe and Ronnie Wayne Lipe, and any unknown heirs of Annie S. Cline, Paul B. Cline, and Lillie C. Lipe.
The guardian ad litem in his answer admitted each and every allegation of the complaint except the allegations in paragraph four thereof, to the effect. “That the defendants include all of the devisees and legatees of the said Annie S. Cline and all others who may be affected by a decision on the matters herein set forth.” The guardian ad litem in answering paragraph four alleged that he did not have sufficient knowledge or information to form a belief as to the allegations and therefore denied the same.
There is nothing in the record, except the appeal entries, to indicate any intention on the part of the guardian ad litem to appeal from the judgment entered below. The guardian ad litem entered no exception, nor did he set out any assignment of error in the case on appeal; neither did he file a brief in this Court. Moreover, the only assignment of error set out in the record was made on behalf of the plaintiffs in their capacity as executors. The plaintiffs, executors, are named defendants in this action in their individual capacity, but they do not appeal in such capacity.
Certainly the judgment entered below was not adverse or prejudicial to the plaintiffs as executors, or to the estate of Annie S. Cline, and no appeal having been taken from the judgment entered by them as individual defendants, it follows that the plaintiffs are not aggrieved parties. Dickey v. Herbin, 250 N.C. 321, 108 S.E. 2d 632.
It is impossible to ascertain from the record whether or not the parties named as defendants herein were served with process, or whether or not all necessary parties were made parties. Hence, the judgment is binding only as to the parties who were duly before the court. We hold, however, that the cause is not before us on its merits and this opinion will not constitute a precedent thereon.
*113The judgment below is binding on the parties only to the extent hereinbefore indicated. The appeal must be dismissed. Dickey v. Herbin, supra.
Appeal dismissed.